                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

  UNITED STATES OF AMERICA,                         )
                                                    )
          Plaintiff,                                )    Criminal Action No. 6:19-CR-002-CHB-HAI
                                                    )
  v.                                                )
                                                    )         ORDER ADOPTING
  MICHAEL BOWLING,                                  )     RECOMMENDED DISPOSITION
                                                    )
          Defendant.                                )

                                       ***    ***       ***   ***
        This matter is before the Court on Recommended Disposition from Magistrate Judge

Hanly A. Ingram concerning reported violations of supervised release conditions by Defendant

Michael Bowling [R. 10].    Magistrate Judge Ingram recommended: 1) Defendant Bowling be

found Guilty of Violations #1, #3, #4, #5, and #6; 2) as requested by the United States, Violation

#2 be dismissed; 3) Revocation with a term of imprisonment of 18 months, with no supervised

release to follow; and 4) Housing at the BOP facility closest to Defendant’s home. Id. at p. 8.

Neither party objected to Magistrate Judge Ingram’s Recommended Disposition, and the time to

do so has now expired. See id. Defendant has filed a Notice of Filing and has attached a Waiver

of Allocution. [R. 12; R. 12-1] In this filing, Defendant waived the right to appear before the

District Judge to make a statement and present information in mitigation before issuance of a

final decision. Id. Defendant also requested the Court to cancel the sentencing hearing set in

this matter and to adopt the recommended sentence set forth by Judge Ingram. Id. (citing [R.

11]).

        Upon review, the Court is satisfied that Defendant Michael Bowling knowingly and

competently admitted the violations of supervised release conditions as set forth by the United

                                               -1-
States, and that the United States proved these violations by a preponderance of the evidence.

The Recommended Disposition announces a revocation of supervised release and a term of

imprisonment that is sufficient, but not greater than necessary to comply with the purposes set

forth in 18 U.S.C. 3553(a)(2). Further, given Defendant’s statements regarding his intention to

continue marijuana use following his term of imprisonment, the Court concurs with the

Recommended Disposition that further supervised release would likely be a waste of resources.

Therefore, and with the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.      Judge Ingram’s Recommended Disposition [R. 10] is ADOPTED for the Opinion

of this Court. The Court will enter a separate Judgment consistent with the recommendation.

       2.      The Court further CANCELS the sentencing hearing [R. 11] currently set for

April 12, 2019, at the United States Courthouse in London.

       This the 28th day of March, 2019.




                                               -2-
